









Exhibit 10




#







--------------------------------------------------------------------------------






FIRST AMENDMENT TO CREDIT AGREEMENT







THIS FIRST AMENDMENT TO CREDIT AGREEMENT (this “Amendment”), is made and entered
into as of September 30, 2004, by and among AGL RESOURCES INC., a Georgia
corporation (“Holdings”), AGL CAPITAL CORPORATION, a Nevada corporation (the
“Borrower”), the several banks and other financial institutions or entities
parties to this Amendment (the “Lenders”), SUNTRUST BANK, as administrative
agent (in such capacity, the “Administrative Agent”), WACHOVIA BANK, NATIONAL
ASSOCIATION, as syndication agent (in such capacity, the “Syndication Agent”),
and JPMORGAN CHASE BANK, THE BANK OF TOKYO-MITSUBISHI, LTD. and CALYON NEW YORK
BRANCH, as documentation agents (in such capacities, the “Co-Documentation
Agents”).




W I T N E S S E T H:




WHEREAS, Holdings, the Borrower, the Lenders, the Administrative Agent, the
Syndication Agent and the Co-Documentation Agents are parties to that certain
Credit Agreement, dated as of May 26, 2004 (as amended, restated, supplemented
or otherwise modified from time to time, the “Credit Agreement”; capitalized
terms used herein and not otherwise defined shall have the meanings assigned to
such terms in the Credit Agreement), pursuant to which the Lenders have made
certain financial accommodations available to the Borrower; and

WHEREAS, the Borrower has requested that the Lenders and the Administrative
Agent amend certain provisions of the Credit Agreement, and subject to the terms
and conditions hereof, the Lenders are willing to do so;

NOW, THEREFORE, for good and valuable consideration, the sufficiency and receipt
of all of which are acknowledged, the Borrower, the Lenders and the
Administrative Agent agree as follows:




1. Amendments.  

(a)

 

Section 1.1 of the Credit Agreement is hereby amended by replacing the
definitions of Applicable Margin, Facility Fee Rate, Revolving Commitment and
Revolving Termination Date in their entirety with the following definitions:




“Applicable Margin”:  for each Type of Loan, the rate per annum set forth below
opposite the Level in effect on such day:






#







--------------------------------------------------------------------------------



Level

ABR Loans

Eurodollar Loans

Level I

0.000%

0.320%

Level II

0.000%

0.450%

Level III

0.000%

0.600%

Level IV

0.000%

0.900%

Level V

0.000%

1.150%




“Facility Fee Rate”:  for each day during each quarterly calculation period, a
rate per annum set forth below opposite the Level in effect on such day:

Level

Facility Fee Rate

Level I

0.080%

Level II

0.100%

Level III

0.150%

Level IV

0.175%

Level V

0.225%




“Revolving Commitment”:  as to any Lender, the obligation of such Lender, if
any, to make Revolving Loans and to purchase participations in Swingline Loans
and Letters of Credit in an aggregate principal and/or face amount not to exceed
the amount set forth under the heading “Revolving Commitment” opposite such
Lender’s name on Schedule 1.1 or in the Assignment and Acceptance pursuant to
which such Lender became a party hereto, as the same may be increased pursuant
to Section 2.22 or otherwise changed from time to time pursuant to the terms
hereof.  The aggregate principal amount of the Revolving Commitments as of the
First Amendment Effective Date is $750,000,000.




“Revolving Termination Date”:  September 30, 2009.

(b)

 

Section 1.1 of the Credit Agreement is hereby amended by adding the following
new definition of “First Amendment Effective Date” in the appropriate
alphabetical order:




“First Amendment Effective Date” shall mean September 30, 2004.




(c)

 

Section 2.2 of the Credit Agreement is hereby amended by replacing such Section
in its entirety with the following:




2.2 Procedure for Revolving Loan Borrowing.  The Borrower may borrow under the
Revolving Commitments during the Revolving Commitment Period on any Business
Day, provided that the Borrower shall give the Administrative Agent irrevocable
notice (which notice must be received by the Administrative Agent prior to 11:00
a.m., Atlanta time, (a) three Business Days prior to the requested Borrowing
Date, in the case of Eurodollar Loans, or (b) on the requested Borrowing Date,
in the case of ABR Loans), specifying (i) the amount and Type of Revolving Loans
to be borrowed, (ii) the requested Borrowing Date and (iii) in the case of
Eurodollar Loans, the respective lengths of the initial Interest Period
therefore.  Each borrowing under the Revolving Commitments shall be in an amount
equal to (x) in the case of ABR Loans, $1,000,000 or a whole multiple of
$100,000 in excess thereof, and (y) in the case of Eurodollar Loans, $5,000,000
or a whole multiple of $1,000,000 in excess thereof; provided, however, that the
Swingline Lender may request, on behalf of the Borrower, borrowings under the
Revolving Commitments that are ABR Loans in other amounts pursuant to Section
2.4.  Upon receipt of any such notice from the Borrower, the Administrative
Agent shall promptly notify each Lender thereof.  Each Lender will make the
amount of its pro rata share of each borrowing available to the Administrative
Agent for the account of the Borrower (or, with respect to Section 3.5, the
Issuing Lender) at the Funding Office prior to 12:00 Noon, Atlanta time, on the
Borrowing Date requested by or on behalf of the Borrower in funds immediately
available to the Administrative Agent.  Such borrowing will then be made
available to the Borrower (or, with respect to Section 3.5, the Issuing Lender)
by the Administrative Agent crediting the account of the Borrower (or, with
respect to Section 3.5, the Issuing Lender) on the books of such Funding Office
with the aggregate of the amounts made available to the Administrative Agent by
the Lenders and in like funds as received by the Administrative Agent or, at the
Borrower's (or, with respect to Section 3.5, the Issuing Lender’s) option, by
effecting a wire transfer of such amounts to an account designated by the
Borrower (or, with respect to Section 3.5, the Issuing Lender) to the
Administrative Agent.

(d)

Section 2.8 of the Credit Agreement is hereby amended by replacing such Section
in its entirety with the following:




2.8

Optional Prepayments.  The Borrower may at any time and from time to time prepay
the Loans, in whole or in part, without premium or penalty, upon irrevocable
notice delivered to the Administrative Agent at least three Business Days prior
thereto in the case of Eurodollar Loans and no later than 11:00 a.m. on the date
of such prepayment in the case of ABR Loans, which notice shall specify the date
and amount of prepayment and whether the prepayment is of Eurodollar Loans or
ABR Loans; provided, that if a Eurodollar Loan is prepaid on any day other than
the last day of the Interest Period applicable thereto, the Borrower shall also
pay any amounts owing pursuant to Section 2.18.  Upon receipt of any such notice
the Administrative Agent shall promptly notify each relevant Lender thereof.  If
any such notice is given, the amount specified in such notice shall be due and
payable on the date specified therein, together with accrued interest to such
date on the amount prepaid.  Partial prepayments of the Loans shall be in an
aggregate principal amount of $5,000,000 or an integral multiple of $1,000,000
in excess thereof.  Partial prepayments of Swingline Loans shall be in an
aggregate principal amount of $1,000,000 or a whole multiple of $100,000 in
excess thereof.  

(e)

 

Section 2.21 of the Credit Agreement is hereby amended by replacing such Section
in its entirety with the following:




2.21

Replacement of Lenders.  The Borrower shall be permitted to replace any Lender
that (a) requests reimbursement for amounts owing pursuant to Section 2.16 or
2.17(a), (b) requires relief pursuant to Section 2.20 or (c) refuses to consent
to certain proposed amendments, modifications, waivers, discharges or
terminations with respect to this Agreement that require the consent of all
Lenders (or all affected Lenders) pursuant to Section  10.1 and the same have
been approved by the Required Lenders, in each case with a replacement financial
institution; provided that (i) such replacement does not conflict with any
Requirement of Law, (ii) no Event of Default shall have occurred and be
continuing at the time of such replacement, (iii) prior to any such replacement,
such Lender shall have taken no action under Section 2.19 so as to eliminate the
continued need for payment of amounts owing pursuant to Section 2.16 or 2.17(a)
or relief pursuant to Section 2.20, (iv) the replacement financial institution
shall purchase, at par, all Loans and other amounts owing to such replaced
Lender on or prior to the date of replacement, (v) the Borrower shall be liable
to such replaced Lender for any amounts owing under Section 2.18 if any
Eurodollar Loan owing to such replaced Lender shall be purchased other than on
the last day of the Interest Period relating thereto, (vi) the replacement
financial institution, if not already a Lender, shall be an Eligible Assignee,
(vii) the replaced Lender shall be obligated to make such replacement in
accordance with the provisions of Section 10.6 (provided that the Borrower shall
be obligated to pay the registration and processing fee referred to therein),
(viii) until such time as such replacement shall be consummated, the Borrower
shall pay to the Lender being replaced all additional amounts (if any) required
pursuant to Section 2.16 or 2.17(a), as the case may be, and (ix) any such
replacement shall not be deemed to be a waiver of any rights that the Borrower,
the Administrative Agent or any other Lender shall have against the replaced
Lender.  If any circumstances arise which result, or such Lender becomes aware
of any circumstances which are expected to result, in the Borrower having to
make such compensation or indemnification or in it becoming illegal for such
Lender to make, fund or maintain such Lender's Eurodollar Loans, such Lender
shall use its commercially reasonable efforts to notify the Borrower thereof
and, in consultation with the Borrower, such Lender shall take all steps, if
any, it determines are reasonable and the Borrower determines are acceptable to
mitigate the effect of those circumstances; provided that no delay or failure by
any Lender to provide any such notice shall affect the obligations of the
Borrower hereunder.

(f)

 

Section 2.22 of the Credit Agreement is hereby amended by replacing subsection
(a) thereof in its entirety with the following:




(a)

On not more than one occasion during any calendar year, the Borrower may submit
to the Administrative Agent the Borrower’s written request that the Revolving
Commitments be increased up to a total amount not to exceed on any such occasion
$1,000,000,000 (the requested amount on each such occasion being the “Maximum
Revolving Commitments”), and the Administrative Agent shall promptly give notice
of such request to each Lender (the “Revolving Commitment Increase Notice”).
 Within fifteen (15) Business Days after its receipt from the Administrative
Agent of a Revolving Commitment Increase Notice, each Lender that desires to
increase its Revolving Commitment in response to such request (each such Lender,
a “Consenting Lender”) shall deliver written notice to the Administrative Agent
of its election to increase its Revolving Commitment and the maximum amount of
such increase (for each Consenting Lender, its “Additional Revolving
Commitment”), which may not be larger than the excess of (a) the Maximum
Revolving Commitments, over (b) the Revolving Commitments then in effect.  The
failure of any Lender to so notify the Administrative Agent of its election and
its Additional Revolving Commitment, if any, shall be deemed to be a refusal by
such Lender to increase its Revolving Commitment.  If the sum of the Revolving
Commitments then in effect plus the aggregate Additional Revolving Commitments
does not exceed the Maximum Revolving Commitments, the Revolving Commitment of
each Consenting Lender shall be increased by its Additional Revolving Commitment
as hereinafter provided.  If the sum of the Revolving Commitments then in effect
plus the aggregate Additional Revolving Commitments exceeds the Maximum
Revolving Commitments, the Revolving Commitment of each Consenting Lender shall
be increased by an amount equal to the product of (i) such Consenting Lender’s
Additional Revolving Commitment multiplied by (ii) the quotient of (a) the
excess of (A) the Maximum Revolving Commitments, over (B) the Revolving
Commitments then in effect, divided by (b) the aggregate Additional Revolving
Commitments of all Consenting Lenders.  Any increase in the Revolving
Commitments shall be effective as of the date specified pursuant to Section
2.22(c); provided, that the Revolving Commitments may not at any time exceed the
Maximum Revolving Commitments.

(g)

 

Section 4.3 of the Credit Agreement is hereby amended by replacing such Section
in its entirety with the following:




4.3

Existence; Compliance with Law.  Each Group Member (a) is duly organized,
validly existing and in good standing under the laws of the jurisdiction of its
organization, (b) has the power and authority, and the legal right, to own and
operate its property, to lease the property it operates as lessee and to conduct
the business in which it is currently engaged, (c) is duly qualified as a
foreign corporation and in good standing under the laws of each jurisdiction
where its ownership, lease or operation of property or the conduct of its
business requires such qualification except to the extent that the failure to
comply therewith could not, in the aggregate, reasonably be expected to have a
Material Adverse Effect and (d) is in compliance with all Requirements of Law
except to the extent that such non-compliance, singly or in the aggregate, could
not reasonably be expected to result in liability or loss to the Group Members
in an aggregate amount in excess of $75,000,000.

(h)

 

Section 6.7 of the Credit Agreement is hereby amended by replacing subsection
(b) thereof in its entirety with the following:




(b)

the following events, at such time as a Responsible Officer has knowledge
thereof; any (i) default or event of default under any material Contractual
Obligation of any of Holdings, the Borrower, or their respective Subsidiaries or
(ii) litigation or governmental proceeding that may exist at any time between
any of Holdings, the Borrower, or their respective Subsidiaries and any
Governmental Authority, and (iii) the occurrence of any Reportable Event with
respect to any Plan, a failure to make any required contribution to a Plan, the
creation of any Lien in favor of the PBGC or a Plan or any withdrawal from, or
the termination, Reorganization or Insolvency of, any Multiemployer Plan or the
institution of proceedings or the taking of any other action by the PBGC or the
Borrower or any Commonly Controlled Entity or any Multiemployer Plan with
respect to the withdrawal from, or the termination, Reorganization or Insolvency
of, any Plan, that in any of the foregoing cases, singly or in the aggregate,
could reasonably be expected to result in liabilities, losses or claims to the
Group Members in an aggregate amount in excess of $75,000,000; and

(i)

 

Section 7.1 of the Credit Agreement is hereby amended by replacing subsection
(b) thereof in its entirety with the following:




(b)

Consolidated Net Worth.  Permit Consolidated Net Worth at any time to be less
than the sum of (i) 75% of Consolidated Net Worth as of June 30, 2004, (ii) 25%
of the cumulative positive consolidated net income of Holdings for each fiscal
quarter ending after June 30, 2004, and (iii) 75% of the Net Proceeds from any
Equity Issuance of any Group Member occurring after June 30, 2004.

(j)

Section 7.4 of the Credit Agreement is hereby amended by replacing subsection
(e) thereof in its entirety with the following:




(e)

the Disposition of other Assets, the aggregate net book value of which, when
combined with all such other Assets sold, leased, transferred or otherwise
disposed of since June 30, 2004, would not exceed 20% of Holding’s consolidated
Assets at the end of the preceding fiscal quarter (including the fourth fiscal
quarter) of Holdings for which financial statements have most recently been
delivered to the Administrative Agent pursuant to Section 6.1.

(k)

 

Section 7.7 of the Credit Agreement is hereby amended by replacing subsections
(e) and (f) thereof in their entirety with the following:




(e)

other Investments made by Holdings or its Restricted Subsidiaries (excepting the
Borrower) subsequent to March 31, 2004 where such Investments consist of
purchases of, or other investments in, the Capital Stock or other equity or
ownership interests, assets, obligations or other interests in, Subsidiaries,
joint ventures, or other Persons, in each case that are engaged principally in
the business of purchasing, gathering, compression, transportation,
distribution, exploration, production, processing or storage of natural gas, or
asset management with respect to the foregoing, provided that no such purchases
or other investments of Capital Stock or other equity or ownership interests are
opposed by the board of directors or other comparable governing body or
management of the issuer of such Capital Stock or other equity or ownership
interests; and




(f)

$150,000,000 in respect of Investments other than those described in the
preceding clause (e).

(l)

 

Section 8 of the Credit Agreement is hereby amended by replacing subsection (d)
thereof in its entirety with the following:




(d) any Loan Party shall default in the observance or performance of any other
agreement contained in this Agreement or any other Loan Document (other than as
provided in paragraphs (a) through (c) of this Section), and such default shall
continue unremedied for a period of 30 days after the earlier of (i) knowledge
thereof by any Responsible Officer of any Loan Party or (ii) notice to the
Borrower from the Administrative Agent or the Required Lenders; or

(m)

Section 8 of the Credit Agreement is hereby amended by replacing subsection (e)
thereof in its entirety with the following:




(e)

any Group Member shall (i) default in making any payment of any principal of any
Indebtedness (including any Guarantee Obligation, but excluding the Loans) on
the scheduled or original due date with respect thereto; or (ii) default in
making any payment of any interest on any such Indebtedness beyond the period of
grace or notice and cure, if any, provided in any instrument or agreement under
which such Indebtedness was created; or (iii) any other event shall occur or
condition shall exist under any agreement or instrument relating to any such
Indebtedness and shall continue after the applicable grace period, if any,
specified in such agreement or instrument, if the effect of such event or
condition is to accelerate the maturity of such Indebtedness; or any such
Indebtedness shall be declared due and payable, or be required to be prepaid or
redeemed (other than by a regularly scheduled required prepayment or
redemption), purchased or defeased, or an offer to prepay, redeem, purchase or
defease such Indebtedness shall be required to be made, in each case prior to
the scheduled maturity thereof by reason of such event or condition; provided,
that a default, event or condition described in clause (i), (ii) or (iii) of
this paragraph (e) shall not at any time constitute an Event of Default unless,
at such time, one or more defaults, events or conditions of the type described
in clauses (i), (ii) and (iii) of this paragraph (e) shall have occurred and be
continuing with respect to Indebtedness the total principal amount of which
exceeds in the aggregate $75,000,000 (which, in the case of Indebtedness arising
under any Hedge Agreement, shall be determined as the amount, if any, that would
then be payable by the Group Member thereunder if such Hedge Agreement were to
be terminated as a result of default by such Group Member); or

(n)

 

Section 8 of the Credit Agreement is hereby amended by replacing subsection (g)
thereof in its entirety with the following:




(g)

(i) any Person shall engage in any “prohibited transaction” (as defined in
Section 406 of ERISA or Section 4975 of the Code) involving any Plan, (ii) any
“accumulated funding deficiency” (as defined in Section 302 of ERISA), whether
or not waived, shall exist with respect to any Plan or any Lien in favor of the
PBGC or a Plan shall arise on the assets of the Borrower or any Commonly
Controlled Entity, (iii) a Reportable Event shall occur with respect to, or
proceedings shall commence to have a trustee appointed, or a trustee shall be
appointed, to administer or to terminate, any Single Employer Plan, which
Reportable Event or commencement of proceedings or appointment of a trustee is,
in the reasonable opinion of the Required Lenders, likely to result in the
termination of such Plan for purposes of Title IV of ERISA, (iv) any Single
Employer Plan shall terminate for purposes of Title IV of ERISA, (v) the
Borrower or any Commonly Controlled Entity shall, or in the reasonable opinion
of the Required Lenders is likely to, incur any liability in connection with a
withdrawal from, or the Insolvency or Reorganization of, a Multiemployer Plan or
(vi) any other event or condition shall occur or exist with respect to a Plan;
and in each case in clauses (i) through (vi) above, such event or condition,
together with all other such events or conditions, if any, results in
liabilities of the Group Members in respect thereof in excess of $75,000,000; or

(o)

 

Section 8 of the Credit Agreement is hereby amended by replacing subsection (h)
thereof in its entirety with the following:




(h)

one or more judgments or decrees shall be entered against any Group Member
involving in the aggregate liabilities (not paid or fully covered by insurance
as to which the relevant insurance company has acknowledged coverage) of
$75,000,000 or more, and all such judgments or decrees shall not have been
vacated, discharged, stayed or bonded pending appeal within 30 days from the
entry thereof; or

(p)

 

The Credit Agreement is amended by replacing Schedule 1.1 in its entirety with
Schedule 1.1 to this Amendment.




2. Conditions to Effectiveness of this Amendment. Notwithstanding any other
provision of this Amendment and without affecting in any manner the rights of
the Lenders hereunder, it is understood and agreed that this Amendment shall not
become effective, and the Borrower shall have no rights under this Amendment,
until the Administrative Agent shall have received the following:




(q)

executed counterparts of this Amendment from the Borrower, Holdings and the
Lenders; together with any new or replacement Notes requested by the Lenders as
executed and delivered by the Borrower,




(r)

executed legal opinions of (1) Alston & Bird, counsel to Holdings, and (2)
Woodburn and Wedge, counsel to the Borrower, in form and substance satisfactory
to the Administrative Agent and the Required Lenders;




(s)

duly executed certificates of the Secretary or an Assistant Secretary of the
Borrower and Holdings containing specimen signatures of the persons authorized
to execute this Amendment on behalf of the Borrower and Holdings, and any other
documents provided for herein, together with (x) copies of resolutions of the
Boards of Directors of the Borrower and Holdings authorizing the execution and
delivery of this Amendment, (y) copies of the Borrower’s and Holdings’ articles
or certificate of incorporation, by-laws, and other governing or organizational
documents, and (z) a certificate of good standing from the Office of the
Secretary of State of the state of organization of each of the Borrower and
Holdings; and




(t)

(i) an upfront fee in the amount of 0.10% of the increase in the Total Revolving
Commitments pursuant to this Amendment, to be applied pro rata among the Lenders
based on the increase in the Revolving Commitment of each Lender, (ii) such
other fees as the Borrower has previously agreed to pay the Administrative Agent
or any of its affiliates in connection with this Amendment pursuant that certain
agreement dated September 3, 2004 among SunTrust Capital Markets, Inc., the
Borrower and Holdings, and (iii) reimbursement or payment of its costs and
expenses incurred in connection with this Amendment or the Credit Agreement
(including reasonable fees, charges and disbursements of King & Spalding LLP,
counsel to the Administrative Agent).




3. Acquisition of NUI  The Administrative Agent, the Lenders, Holdings and the
Borrower hereby agree that upon consummation by Holdings of the acquisition of
NUI Corporation (“NUI”), the Borrower shall designate NUI and each of its
Subsidiaries as either a Restricted Subsidiary or Unrestricted Subsidiary and
shall supplement each Schedule to the Credit Agreement if such Schedule is no
longer accurate after giving effect to such acquisition; provided that if the
occurrence or existence of any of the matters described on any such supplement
would otherwise have constituted a Default or Event of Default, or would
otherwise have caused any of the representations and warranties set forth in the
Credit Agreement to be inaccurate or misleading in any material respect after
giving effect to such acquisition, then such supplement shall not become or be
deemed to be effective except as consented to by Agent and Required Lenders in
writing.




4. Representations and Warranties.  To induce the Lenders and the Administrative
Agent to enter into this Amendment, Holdings and the Borrower joint and
severally hereby represents and warrants to the Lenders and the Administrative
Agent that:




(a)

The execution, delivery and performance by such Loan Party of this Amendment
(i) are within such Loan Party’s power and authority; (ii) have been duly
authorized by all necessary corporate and shareholder action; (iii) are not in
contravention of any provision of such Loan Party’s certificate of incorporation
or bylaws or other organizational documents; (iv) do not violate any law or
regulation, or any order or decree of any Governmental Authority; (v) do not
conflict with or result in the breach or termination of, constitute a default
under or accelerate any performance required by, any indenture, mortgage, deed
of trust, lease, agreement or other instrument to which such Loan Party or any
of its Subsidiaries is a party or by which such Loan Party or any such
Subsidiary or any of their respective property is bound; (vi) do not result in
the creation or imposition of any Lien upon any of the property of such Loan
Party or any of its Subsidiaries; and (vii) do not require the consent or
approval of any Governmental Authority or any other person;




(b)

This Amendment has been duly executed and delivered for the benefit of or on
behalf of each Loan Party and constitutes a legal, valid and binding obligation
of each Loan Party, enforceable against such Loan Party in accordance with its
terms except as the enforceability hereof may be limited by bankruptcy,
insolvency, reorganization, moratorium and other laws affecting creditors’
rights and remedies in general; and




(c)

After giving effect to this Amendment, the representations and warranties
contained in the Credit Agreement and the other Loan Documents are true and
correct in all material respects, and no Default or Event of Default has
occurred and is continuing as of the date hereof.




5. Reaffirmations and Guaranty.  The Guarantor consents to the execution and
delivery by the Borrower of this Amendment ratifies and confirms the terms of
the Guarantee Agreement with respect to the Obligations now or hereafter
outstanding under the Credit Agreement as amended hereby and all promissory
notes issued thereunder. The Guarantor acknowledges that, notwithstanding
anything to the contrary contained herein or in any other document evidencing
any indebtedness of the Borrower to the Lenders or any other obligation of the
Borrower, or any actions now or hereafter taken by the Lenders with respect to
any obligation of the Borrower, the Guarantee Agreement (i) is and shall
continue to be a primary obligation of the Guarantor, (ii) is and shall continue
to be an absolute, unconditional, continuing and irrevocable guaranty of
payment, and (iii) is and shall continue to be in full force and effect in
accordance with its terms.  Nothing contained herein to the contrary shall
release, discharge, modify, change or affect the liability of the Guarantor
under the Guarantee Agreement.  




6. Effect of Amendment.  Except as set forth expressly herein, all terms of the
Credit Agreement, as amended hereby, and the other Loan Documents shall be and
remain in full force and effect and shall constitute the legal, valid, binding
and enforceable obligations of the Borrower to the Lenders and the
Administrative Agent.  The execution, delivery and effectiveness of this
Amendment shall not, except as expressly provided herein, operate as a waiver of
any right, power or remedy of the Lenders under the Credit Agreement, nor
constitute a waiver of any provision of the Credit Agreement.  This Amendment
shall constitute a Loan Document for all purposes of the Credit Agreement.




7. Governing Law.   This Amendment shall be governed by, and construed in
accordance with, the internal laws of the State of New York and all applicable
federal laws of the United States of America.




8. No Novation.  This Amendment is not intended by the parties to be, and shall
not be construed to be, a novation of the Credit Agreement or an accord and
satisfaction in regard thereto.




9. Costs and Expenses.  The Borrower agrees to pay on demand all costs and
expenses of the Administrative Agent in connection with the preparation,
execution and delivery of this Amendment, including, without limitation, the
reasonable fees and out-of-pocket expenses of outside counsel for the
Administrative Agent with respect thereto.




10. Counterparts.  This Amendment may be executed by one or more of the parties
hereto in any number of separate counterparts, each of which shall be deemed an
original and all of which, taken together, shall be deemed to constitute one and
the same instrument.  Delivery of an executed counterpart of this Amendment by
facsimile transmission or by electronic mail in pdf form shall be as effective
as delivery of a manually executed counterpart hereof.




11. Binding Nature.  This Amendment shall be binding upon and inure to the
benefit of the parties hereto, their respective successors,
successors-in-titles, and assigns.




12. Entire Understanding.  This Amendment sets forth the entire understanding of
the parties with respect to the matters set forth herein, and shall supersede
any prior negotia­tions or agreements, whether written or oral, with respect
thereto.




[Signature Pages To Follow]


































#







--------------------------------------------------------------------------------















IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed, under seal in the case of the Borrower and the Guarantor, by their
respective authorized officers as of the day and year first above written.




BORROWER AND GUARANTOR:




AGL RESOURCES INC.










By: /s/ Andrew Evans






      Andrew Evans  

      Vice President and Treasurer







AGL CAPITAL CORPORATION










By: /s/ Paul R. Shlanta






      Name: Paul R. Shlanta




      Title: President and Corporate Secretary







--------------------------------------------------------------------------------












LENDERS:

SUNTRUST BANK, as Administrative
Agent and as a Lender










By: /s/ Linda Stanley






      Linda Stanley

      Director







--------------------------------------------------------------------------------















WACHOVIA BANK, NATIONAL ASSOCIATION, as Syndication Agent and as a Lender










By: /s/ Mark D. Weir






      Name:  Mark D. Weir

      Title:  Director







--------------------------------------------------------------------------------















THE BANK OF TOKYO-MITSUBISHI, LTD., New York Branch, as Co-Documentation Agent
and as a Lender










By: /s/ Ro Toyoshima






      Name:  Ro Toyoshima

      Title:  Vice President







--------------------------------------------------------------------------------















CALYON NEW YORK BRANCH, as Co-Documentation Agent and as a Lender










By: /s/ Olivier Audemard






      Name:  Olivier Audemard

      Title:  Managing Director







By: /s/ Pierre Debray






      Name:  Pierre Debray

      Title:  Managing Director










--------------------------------------------------------------------------------















JPMORGAN CHASE BANK, as Co-Documentation Agent and as a Lender










By: /s/Peter M. Ling






       Name:  Peter M. Ling

       Title:  Managing Director







--------------------------------------------------------------------------------












THE ROYAL BANK OF SCOTLAND PLC, as a Lender










By: /s/ Matthew J. Main






      Name:  Matthew J. Main

      Title:  Senior Vice President







--------------------------------------------------------------------------------












BANK OF AMERICA, N.A., as a Lender










By: /s/ Kevin Bertelsen






      Name:  Kevin Bertelsen

      Title:  Vice President







--------------------------------------------------------------------------------















MORGAN STANLEY BANK, as a Lender










By: /s/ Daniel Twenge






      Name:  Daniel Twenge

      Title:  Vice President







--------------------------------------------------------------------------------















WELLS FARGO BANK, NATIONAL ASSOCIATION, as a Lender










By: /s/ Alex Idichandy






      Name:  Alex Idichandy

      Title:  Vice President










By: /s/ Horace Jennings






      Name:  Horace Jennings

      Title:  Vice President




--------------------------------------------------------------------------------












BANK OF NEW YORK, as a Lender










By: /s/ Charlotte Sohn Fuiks






      Name:  Charlotte Sohn Fuiks

      Title:  Vice President




--------------------------------------------------------------------------------












KBC BANK N.V., as a Lender










By: /s/ Jean-Pierre Diels






      Name:  Jean-Pierre Diels

      Title: First Vice President










By: /s/

Eric Raskin






      Name:  Eric Raskin

      Title:  Vice President





